1
2
3                                            JS6

4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
      ADAM QUINCY JONES,                           Case No. 2:16-cv-08777-FMO (SHK)
12
                                Plaintiff,
13                                                 JUDGMENT
                          v.
14
      R. GROVE, et al.,
15
                                 Defendants.
16
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is DISMISSED without
21   prejudice.
22
23   Dated: August 29, 2019
                                                            /s/
24                                       HONORABLE FERNANDO M. OLGUIN
                                         United States District Judge
25
26
27
28
